Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 21-23 and 26-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “performs an energy detection in a part of an operating channel after receiving, from an access point (AP), a physical layer protocol data unit (PPDU) that contains a trigger frame allocating a resource of a trigger based (TB) PPDU wherein the part of the operating channel contains the allocated resource; and sets during Short InterFrame Space (SIFS) after receiving the PPDU that contains the trigger frame, based on the energy detection, a per20 MHz bitmap indicating a busy or idle state of each of 20 MHz sub-channels including a primary channel and a secondary channel in the operating channel wherein the primary channel is a common channel for all stations in a basic service set; and a transmitter, which, in operation and in response to the trigger frame, transmits, to the AP, the TB PPDU after the SIFS by using the allocated resource on the secondary channel when the per20 MHz bitmap indicates that the secondary channel in the detected part of the operating channel is idle”.  


The closest prior art to Sakai et al. (Pub. No.: US 20170347376 A1) teaches performs an energy detection in a part of an operating channel (step S734.  In the transmission process, general CSMA/CA is performed.  It is determined that some channels are idle and the other channels are busy.  Para. 213, FIG. 14) after receiving, from an access point (AP) (base station 100 transmits the DSC reply message, Para. 70, 198, FIGS. 2, 11), a physical layer protocol data unit (PPDU) that contains a trigger frame (the DSC reply message that stores the information permitting the use of DSC at the channel A, the DSC threshold at the channel A, and transmits the DSC reply message at the channel A to the HE terminal 200, Para. 70, 198, FIGS. 2, 11) of a trigger based (TB) PPDU (wireless communication unit 210 transmits data using the DSC threshold and the DSC transmission parameter at the channel at which the use of DSC is permitted by the base station 100, Para. 188, FIGS. 4, 11.  Perform data transmission using the transmission parameter in the DSC mode, Para. 190, 213, FIGS. 4, 11).  
Sakai teaches a transmitter, which, in operation and in response to the trigger frame (the DSC reply message, Para. 70, 198, FIGS. 2, 11), transmits, to the AP, the TB PPDU on the secondary channel when indicates that the secondary channel is idle (the HE terminal 200 may perform transmission using only the channels determined to be idle, Para. 213, FIGS. 2, 11).  

Sakai fails to teach “a trigger frame allocating a resource of a trigger based (TB) PPDU wherein the part of the operating channel contains the allocated resource”, and “sets during Short InterFrame Space (SIFS) after receiving the PPDU that contains the trigger frame, based on the energy detection, a per20 MHz bitmap indicating a busy or idle state of each of 20 MHz sub-channels including a primary channel and a secondary channel in the operating channel wherein the primary channel is a common channel for all stations in a basic service set”, and “transmits, to the AP, the TB PPDU after the SIFS by using the allocated resource on the secondary channel when the per20 MHz bitmap indicates that the secondary channel in the detected part of the operating channel is idle”.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
8-8-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477